                                                                       SO ORDERED.

                                                                       Dated: December 7, 2020


1

2
                                                                       Eddward P. Ballinger Jr., Bankruptcy Judge
3
                                                                       _________________________________
4

5

6

7                          THE UNITED STATES BANKRUPTCY COURT
8
                                  FOR THE DISTRICT OF ARIZONA
9

10                                                       CHAPTER 13
     In re
11

12   KUSHUNE DENISE ALLEN,                               CASE NO. 2-20-BK-01580-EPB

13                            Debtor.                  STIPULATED ORDER CONFIRMING
                                                       CHAPTER 13 PLAN
14

15          The Chapter 13 Plan having been properly noticed out to creditors and any objection to
16
     confirmation having been resolved,

17
             IT IS ORDERED confirming the Plan (“Plan”) of the Debtor as follows:
18

19
           (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following
     amounts of future income to the Trustee for distribution under the Plan.
20

21           (1) Future Earnings or Income. Debtors shall make the following monthly Plan payments:
22
                    Months                Amount
23
                    1‐60                  $ 2,969.00
24
            The payments are due on or before the 16th day of each month commencing March 16,
25
     2020. Debtors are advised that when payments are remitted late, additional interest may accrue
26
     on secured debts which may result in a funding shortfall at the end of the Plan term. Any funding
27                                                 -1-
                                                                                              In re Allen
28                                                                           Case No 2-20-bk-01580-EPB




     Case 2:20-bk-01580-EPB        Doc 56 Filed 12/07/20 Entered 12/07/20 15:18:31                 Desc
                                   Main Document     Page 1 of 7
1    shortfall must be cured before the plan is deemed completed.
2
             Within 14 days of filing them, the Debtor will provide a copy of the 2020 – 2023 federal
3
     and state income tax returns to her attorney, who is to provide the returns to the Trustee
4    through www.13documents.com.
5
            (2) Other Property. In the event that other property is submitted, it shall be treated as
6
     supplemental payments.
7

8            (B) DURATION. This Plan shall continue for 60 months from the first regular monthly
     payment described in Paragraph (A)(1) above. If at any time before the end of the Plan period all
9
     claims are paid, then the Plan shall terminate. In no event will the term of the Plan be reduced to
10   less than 36 months, exclusive of any property recovered by the Trustee, unless all allowed
11   claims are paid in full.

12
              (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified
13   as listed below. The Plan and this Order shall not constitute an informal proof of claim for any
14   creditor. This Order does not allow claims. Claims allowance is determined by § 502 and the
     Federal Rules of Bankruptcy Procedure. The Trustee shall receive the percentage fee on the Plan
15
     payments pursuant to 28 U.S.C. § 586(e), then the Trustee will pay secured creditors or allowed
16   claims in the following order:
17
            (1) Administrative expenses:
18
               Attorney Fees. Tom McAvity, shall be allowed total compensation of $4,500. Counsel
19             received $690 prior to filing this case and will be paid $3,810 by the Chapter 13
20             Trustee.

21
            (2) Claims Secured by Real Property:
22              (a) Creditor, Nationstar Mortgage LLC, secured by a first deed of trust in the
23                  Debtor’s residence, shall be paid pre-petition arrears of $12,154.56, with 0%
24                  interest.

25
                (b) Creditor, Nationstar Mortgage shall be paid Post Petition mortgage fees of $1,200.
                (c) Conduit mortgage payments shall be paid by the Trustee beginning in month 1 of
26
                    the Plan for the mortgage payment due to the creditor on March 1, 2020. The
27                                                    -2-
                                                                                                  In re Allen
28                                                                               Case No 2-20-bk-01580-EPB




     Case 2:20-bk-01580-EPB          Doc 56 Filed 12/07/20 Entered 12/07/20 15:18:31                    Desc
                                     Main Document     Page 2 of 7
1                 conduit payment shall be paid by the Trustee for the duration of the Plan unless
2                 otherwise ordered. For any month when the balance on hand in Debtor’s account
3                 is insufficient to allow disbursement of the conduit payment and any adequate

4
                  protection payments on personal property that have become due, the amount due
                  for that month will be paid to the creditor on the next disbursement date when the
5
                  Debtor’s account balance has sufficient funds to pay a full conduit payment.
6
              (d) If and when a Notice of Payment Change is received, the Trustee will adjust the
7
                  Plan payment to reflect the decrease or the increase in the mortgage payment, The
8
                  Trustee is authorized to disburse the new mortgage conduit payment without
9                 seeking an Order of the Court or a modification of the Plan.
10            (e) If Nationstar Mortgage LLC files any additional notices for post-petition fees and
11                expenses, within 21 days of the notice, the Debtor will submit an amended SOC
12                to the Trustee. The amended SOC must provide for payment of the additional

13
                  expenses, plus trustee fee, and increase plan yield accordingly.
              (f) Trestle Management is secured by a deed of trust in the Debtor’s residence and
14
                  will be paid $0.00 through the Plan. Regular post-petition assessments will be
15
                  paid directly by the Debtor to Trestle Management.
16

17         (3) Claims Secured by Personal Property:
18           (a) Camelback Finance Inc c/o Jefferson Capital Systems, LLC, secured by a lien in a
                 2006 Lexus ES330, shall be paid a secured claim of $13,257.00 with 7% interest.
19
                 The creditor will receive adequate protection payments of $100 per month. The
20
                 balance of the debt shall be classified as unsecured.
21

22
           (4) Unsecured Priority Claims:
23             (a) Department of Treasury/Internal Revenue Service shall be paid an unsecured
24                 priority claim of $506.38 with no interest for income taxes.

25
           (5) Surrendered Property:
26             Upon confirmation of this plan or except as otherwise ordered by the Court,
27                                                 -3-
                                                                                              In re Allen
28                                                                           Case No 2-20-bk-01580-EPB




     Case 2:20-bk-01580-EPB       Doc 56 Filed 12/07/20 Entered 12/07/20 15:18:31                  Desc
                                  Main Document     Page 3 of 7
1               bankruptcy stays are lifted as to collateral to be surrendered. Such creditor shall
2               receive no distribution until the creditor timely files a claim or an amended proof of
                claim that reflects any deficiency balance remaining on the claim. Assuming the
3
                creditor has an allowed proof of claim, should the creditor fail to file an amended
4               claim consistent with this provision, the Trustee need not make any distributions to
5               that creditor. Debtors surrender the following property:

6
                (a) None.
7

8           (6) Other Provisions:
                a) To the extent that the Arizona Department of Revenue’s nondischargeable
9
                   liabilities are not paid in full through pro rata distributions under the Plan or
10                 through direct payments outside of the plan, the unpaid balance along with
11                 postpetition and post-confirmation interest shall not be discharged in accordance
                   with 11 U.S.C. §§ 523(a)(1)(B)(ii) and 1328(a).
12
                b) Spencer’s TV and Appliance did not file a proof of claim as the debts have been
13                 paid. Spencer’s TV and Appliance will not receive any disbursements through the
14                 plan.

15
            (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the
16              Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro
17              rata the balance of the payments under the Plan and any unsecured debt balance
                remaining unpaid upon completion of the Plan may be discharged as provided in 11
18
                U.S.C. § 1328.
19

20           (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the
     date of this Order. Property of the estate vests in Debtors upon confirmation, subject to the rights
21
     of the Trustee to assert a claim to any additional property of the estate pursuant to 11 U.S.C. §
22   1306.
23
     ______________________________________________________________________________
24
                                        ORDER SIGNED ABOVE
25

26

27                                                   -4-
                                                                                                 In re Allen
28                                                                              Case No 2-20-bk-01580-EPB




     Case 2:20-bk-01580-EPB         Doc 56 Filed 12/07/20 Entered 12/07/20 15:18:31                   Desc
                                    Main Document     Page 4 of 7
                   Russell Brown
                   2020.12.04 13:13:03
                   -07'00'




Case 2:20-bk-01580-EPB   Doc 56 Filed 12/07/20 Entered 12/07/20 15:18:31   Desc
                         Main Document     Page 5 of 7
Case 2:20-bk-01580-EPB   Doc 56 Filed 12/07/20 Entered 12/07/20 15:18:31   Desc
                         Main Document     Page 6 of 7
Case 2:20-bk-01580-EPB   Doc 56 Filed 12/07/20 Entered 12/07/20 15:18:31   Desc
                         Main Document     Page 7 of 7
